Citation Nr: 1523219	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-28 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to April 1978, and January 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In a November 2011 rating decision, the RO continued the previously assigned initial rating of 10 percent for PTSD from July 12, 2010 to December 9, 2010, and assigned a rating of 50 percent, but no higher, from December 9, 2010, forward.  Thereafter, in a June 2012 rating decision, the RO denied service connection for a lumbar spine disability and a respiratory disability.

The Board also notes that, in an October 2012 rating decision, the RO awarded a total disability rating based on individual unemployability (TDIU), effective December 7, 2011.  This award was partially based on the Veteran's PTSD.  

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's current respiratory disability is related to service.

2.  For the entire appeal period, the weight of the evidence shows that the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of a nature and severity most nearly approximating those contemplated by a 70 percent disability rating.

3.  For the entire appeal period, the Veteran's service-connected PTSD did not result in total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for a rating of 70 percent, but no higher, for PTSD, during the entire appeal period, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided complete notice with regard to his increased rating and service connection claims in April 2011 and January 2012, prior to the initial adjudications.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided a VA examination in January 2012 to determine the nature and etiology of the Veteran's respiratory disability, and VA examinations in August 2011 and August 2012 to determine the current state of his PTSD.  The examiners provided medical opinions with consideration of all pertinent evidence.  The Board finds the opinions to be adequate and there is no argument to the contrary.

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Respiratory Disability

The Veteran contends that his respiratory disability is due to exposure to burn pits and environmental hazards in Iraq.  See November 2011 claim (received December 2011); July 2012 notice of disagreement; October 2013 substantive appeal.  The Veteran was deployed in Kuwait and Iraq from April 2003 to February 2004 in support of Operation Enduring Freedom.  See DD Form 2014.  His claimed symptoms are shortness of breath, coughing, problems breathing, congestion, wheezing, and sneezing.  See November 2011 claim (received December 2011).

The medical evidence shows a current diagnosis of asthma.  See VA examinations dated in October 2010 and September 2011.

Service treatment records do not show complaints of, or treatment for, a respiratory disability in service.  A March 2003 pre-deployment health assessment did not find any pulmonary issues.  An October 2005 post-deployment health assessment shows that the Veteran denied having had breathing difficulties.  The medical examination at that time did not find any pulmonary issues.  The Veteran has stated that his asthma symptoms started in 2005 or 2006.  See September 2009 VA examination.

Again, the Veteran contends that he was exposed to environmental hazards in Iraq.  In this regard, he has stated that he and his fellow service members had to dig holes to place feces and burn them with diesel fuel.  See July 2012 notice of disagreement.  The Board finds that the Veteran's report of exposure to environmental hazards is credible and consistent with the circumstances of his service.  As such, the Board finds that the evidence is in relative equipoise as to this aspect of the claim and resolves any doubt in favor of the Veteran.

A January 2012 VA medical opinion concluded that the Veteran's respiratory disability was less likely than not incurred in, or caused by, the claimed exposure to environmental hazards.  The examiner noted that the earliest record of respiratory symptoms was shown in a July 2010 VA treatment record and that the service treatment records documented a long history of tobacco use that extended to 2010.  In view of this, the examiner opined that the current respiratory disability was most likely related to tobacco use.  

The Board finds the January 2012 opinion to have great probative value- it was offered following an evaluation of the Veteran and a review of the record and was accompanied by a clear rationale.  No other medical evidence of record refutes such opinion.  Furthermore, the Veteran is not competent to establish a connection between his respiratory disability and his military service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such question of causality is a complex medical issue, requiring medical expertise, as opposed to an immediately observable relationship of cause and effect.  As there is no evidence that the Veteran's disability manifested in service or that it is related to an injury, event, or disease in service, service connection is not warranted.  

In sum, the weight of the evidence is against service connection for a respiratory disability, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.310.

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999). In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for service-connected mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014, as was the case here.  This version of the DSM no longer relies on Global Assessment of Functioning (GAF) scores and thus such evidence will not be considered in evaluating the claim.  

The Veteran's service-connected PTSD was assigned an initial 10 percent rating, effective July 12, 2010.  See February 2011 rating decision.  Subsequently, in a November 2011 rating decision, currently on appeal, the RO increased the rating for PTSD from 10 percent to 50 percent, effective December 9, 2010.  The Veteran contends that he is entitled to a rating higher than 50 percent for his PTSD.  See July 2012 notice of disagreement; October 2013 substantive appeal.   

Resolving doubt in favor of the Veteran, the Board finds that he meets the criteria for a rating of 70 percent, but no higher, during the entire appeal period.

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

For the entire appeal period, the medical and lay evidence shows that the Veteran's disability manifested as sleep difficulties and nightmares; distrustfulness; intrusive thoughts and memories with subsequent emotional and physiological distress; avoidance of trauma-related people, places, or activities; feelings of detachment or estrangement from others; irritability or outbursts of anger; hypervigilance, exaggerated startle response; flat affect; panic symptoms; and decreased motivation and mood.  See VA examination from December 2010, August 2011, and August 2012.  The Veteran stated that he does not see a future for himself and no longer socializes with others as he believes that they will hurt him.  See December 2010 VA examination.  He lives with his wife and two children.  He stated that he gets along fairly well with them, although he gets irritable at times, and this has caused problems with his wife and children.  He stated that he does not do anything around the house, does not help his wife with chores, and just sits around all day.  He does not feel capable of handling his financial affairs and stated that he has not had any civilian employment since his return from Iraq.  See August 2011 VA examination.

The Board also notes that an August 2009 private medical opinion (within records obtained from the Social Security Administration (SSA)) states that the Veteran's psychiatric disability likely prohibits him from securing and sustaining gainful employment.  The Veteran has stated that he has not been employed since returning from Iraq and was found to be disabled for SSA purposes in December 2009.

With regard to the period prior to December 9, 2010, the Board notes that VA treatment records from August 2008 to August 2010 show symptoms of sleep difficulties; irritability; nightmares; exaggerated startle response; intrusive thoughts and memories with subsequent emotional and physiological distress; lack of pleasure or interest in previously enjoyable activities; and feelings of detachment or estrangement from others.  The Veteran stated that he preferred to be by himself and would get as far away from people.  He admitted to two instances of suicidal thoughts, but denied any actual plans.  See, e.g., August 2008 VA treatment record.  Although most of the referenced treatment records are prior to the appeal period, they suggest that the current severity of the Veteran's symptoms, as reported in the aforementioned VA examinations, actually predated December 9, 2010, having manifested as far back as August 2008.  As such, the Board finds that the Veteran's symptoms have been constant during the entire appeal period.

In sum, the Veteran's disability picture, as described above, is found to most nearly approximate the criteria for a 70 percent rating during the entire appeal period.

The evidence of record, however, does not warrant a rating higher than 70 percent for any portion of the appeal period.  In this regard, the Veteran's thought processes and communication have consistently been within normal levels.  There are no reports of grossly inappropriate behavior or an inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name, and he has denied suicidal ideation.  Although the evidence reflecta that Veteran is unable to work due to his PTSD, his symptoms have not resulted in total occupational and social impairment.  In this regard, the evidence shows that the Veteran is able to relate with his wife and children, and gets along fairly well with them.  See August 2011 VA examination.  The evidence also shows that he and his wife were able overcome marital difficulties.  See VA treatment records from August 2008 to August 2010.  As such, the Board finds that the Veteran's PTSD has not resulted in total social impairment.

In sum, the evidence does not establish total social or occupational impairment due to the Veteran's PTSD, so as to warrant the higher rating of 100 percent.  As such, the Board finds that the Veteran's symptomatology most nearly approximates the criteria for a 70 percent rating during the entire appeal period.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned herein.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his PTSD.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As stated above, in an October 2012 rating decision, the RO awarded a total disability rating based on individual unemployability (TDIU), effective December 7, 2011.  This award was partially based on the Veteran's PTSD.  

A higher initial rating of 70 percent for PTSD for the entire appeal period, is being granted based, in part, on application of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against a rating higher than 70 percent during the entire appeal period.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

Service connection for a respiratory disability is denied.

An initial rating of 70 percent for PTSD is granted.


REMAND

The Veteran is also claiming service connection for a back disability.  He has stated that he experiences stiffness and pain in his back, with pain radiating down to his toes.  He indicated that his back symptoms started during service in Iraq and has worsened since then.  He stated that he received treatment and massage therapy for his back at a tent hospital in Iraq.  He believes that his back symptoms are related to his service as a combat engineer, during which he unloaded and carried bomb shells off 5-ton trucks and laid concrete block to build buildings.  See November 2011 claim (received December 2011); July 2012 notice of disagreement.  

The Veteran's DD 214s indicate that he served in Kuwait and Iraq from April 2003 to February 2004, in support of Operation Enduring Freedom.  His DD 214 for this specific period states that he served in a designated danger pay area.  He has reported exposure to hostile military activity and such exposure was found to be the cause of his PTSD.  See, e.g., December 2010 VA examination; February 2011 rating decision (granting service connection for PTSD).  Consequently, the Board finds that the Veteran is entitled to the combat presumption.  38 C.F.R. § 1154(b).

In view of the above, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disability.  Such examination has not yet been afforded.  On remand, the AOJ should also attempt to obtain any outstanding treatment records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private treatment records, to include records for back treatment from Dr. Skelton, identified by the Veteran during the September 2014 hearing.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of any current back disability.  Review of the claims file should be noted in the examiner's report. 

The examiner should respond to the following:

Is it at least as likely as not that a current back disability was incurred in active service?  The examiner must consider the Veteran's reports of back treatment and exposure to occupational hazards during service in Iraq.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


